Citation Nr: 1810538	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin disability of the nose.

4.  Entitlement to a compensable rating for a bilateral hearing loss disability.

5.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February 2017, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for a low back disability and a skin disability, and an increased rating for coronary artery disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied the Veteran's claim of service connection for a low back disability.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence associated with the claims file since the October 2005 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a low back disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen - Low Back Disability

The Board finds that new and material evidence has been received to reopen a claim of service connection for a low back disability.  In an October 2005 rating decision, the claim was denied because the evidence did not show a nexus between the Veteran's low back disability and his military service.  In December 2015, the Veteran submitted a letter from a private chiropractor, indicating a possible link between his low back disability and an in-service injury.  The Board finds that evidence new and material.  Therefore, the claim is reopened and will be decided on the merits after additional development is undertaken, as described in the Remand section below.  



II. Increased Rating Claim - Hearing Loss

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

The Veteran's bilateral hearing loss disability is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In considering the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.  

During an August 2011 VA audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
10
25
60
80
44
Left
25
35
65
80
51

Speech recognition ability was measured at 94 percent in both ears.  Using Table VI, the results of the August 2011 VA audiology evaluation equate to Level I in both ears.  Using Table VII, those results warrant a noncompensable rating.  

During a July 2012 VA audiology evaluation, the Veteran reported that his wife complained about his hearing.  Audiometric testing results at that time were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
20
35
65
90
52
Left
30
40
65
80
54

Speech recognition ability was measured at 94 percent in the right ear and 86 percent in the left ear.  Using Table VI, the results of the July 2012 VA audiology evaluation equate to a Level I in the right ear and Level II in the left ear.  Using Table VII, those results warrant a noncompensable rating.  

During a March 2014 VA audiology evaluation, the Veteran reported having difficulty hearing female voices, children, and when in the presence of background noise.  Audiometric testing results at that time were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
20
35
60
80
49
Left
30
40
65
80
54

Speech recognition ability was measured at 86 percent in the right ear and 92 percent in the left ear.  Using Table VI, the results of the March 2014 VA audiology evaluation equate to a Level II in the right ear and Level I in the left ear.  Using Table VII, those results warrant a noncompensable rating.  

During an October 2014 VA audiology evaluation, the Veteran reported having difficulty hearing clearly.  He stated that his wife noticed his hearing problems at home.  Audiometric testing results at that time were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
25
40
65
85
54
Left
20
40
65
75
52

Speech recognition ability was measured at 94 percent in the right ear and 90 percent in the left ear.  Using Table VI, the results of the October 2014 VA audiology evaluation equate to Level I in the right ear and Level II in the left ear.  Using Table VII, those results warrant a noncompensable rating.  

During a December 2015 hearing before a Decision Review Officer at the RO, the Veteran stated that he had difficulty hearing children's voices and his wife's voice.  He stated that he also had difficulty hearing in situations with background noise.  

VA outpatient treatment records indicate that the Veteran denied any changes in his hearing since the October 2014 VA examination.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  In addition, there is no basis for the assignment of staged ratings, as the criteria for a higher rating have not been met during the relevant time period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological evaluations do not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b).

In addition, the Board has considered the evidence of record showing that the Veteran has difficulty understanding speech, particularly children's voices and his wife's voice, and hearing in the presence of background noise.  Although the Board finds his statements to be credible, it finds that those factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to no greater than a noncompensable disability rating.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss disability. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to a compensable rating is not warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a low back disability is granted.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.


REMAND

The Board notes that additional development is required before the remaining claims on appeal are decided.

With regard to his claim of entitlement to service connection for a low back disability, as noted above, the Veteran submitted a December 2015 letter from a private chiropractor that indicates his current low back disability is consistent with an injury he sustained during service; however, it does not appear that the chiropractor reviewed the Veteran's claims file.  Therefore, the Board finds that a remand is necessary for a VA examination and medical opinion as to the nature and etiology of the Veteran's low back disability.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim of entitlement to service connection for a skin disability, in his October 2012 notice of disagreement, the Veteran's attorney stated that the Veteran was exposed to the bright sunshine of Vietnam without skin protection and was exposed to Agent Orange and untold other chemicals and insects, and that after service he experienced a growth on the side of his nose that was still there.  A VA examination was conducted in April 2014; however, the examiner only addressed whether the nose papule was related to sun exposure.  She did not address whether it was related to exposure to Agent Orange, other chemicals, or insects.  Therefore, the Board finds that a remand is necessary for a supplemental VA medical opinion.  

With regard to his claim of entitlement to an increased rating for coronary artery disease, in his October 2016 substantive appeal, the Veteran stated that the most recent VA heart examination was cursory and did not include any testing.  The report of the May 2016 VA examination indicates that it relied on a 2011 echocardiogram, a 2012 angiogram, and a 2012 stress test.  The examiner did not provide any explanation for why a current stress test was not done.  Pursuant to 38 C.F.R. § 4.100(a)(b), METs testing is generally required in all cases unless one of the exceptions applies.  Based on the foregoing, the Board finds that a remand is necessary for another VA examination.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of better probability) that any currently present low back disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  In forming the opinion, the examiner should specifically consider the Veteran's report of onset and continuity of symptoms; specifically that he injured his back during service when a truck tire he was filling with air exploded and caused the rim to strike him in the low back.  The examiner should also specifically consider the December 2015 letter provided by the Veteran's chiropractor.     

The rationale for all opinions expressed must be provided.  

3.  Then, the claims file should be returned to the VA examiner who conducted the April 2014 VA skin examination for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner.

Based on the review of the record, the examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's fibrous papule of the nose is etiologically related to his active service, to include exposure to herbicides, other chemicals, or insects while serving in Republic of Vietnam.  

The rationale for all opinions expressed must be provided.

Is the April 2014 VA skin examiner is not available, the claims file should be forwarded to another VA examiner with the appropriate expertise to provide the requested medical opinion and rationale.  Another VA examination of the Veteran should only be conducted if it is determined to be warranted by the examiner providing the requested medical opinions and accompanying rationale.

4.  Then, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his coronary artery disease.  The claim file must be made available to, and reviewed by the examiner.  Any indicated tests should be performed, to specifically include METs testing.  If METs testing cannot be performed, the examiner should explain why.  

The examiner should provide all information required for rating purposes.  The examiner should also indicate whether the 2011 echocardiogram showing a left ventricular ejection fraction (LVEF) of 55 percent sufficiently reflects the current severity of the Veteran's cardiovascular disability, or whether additional LVEF testing is required.  If additional testing is determined to be required, such testing should be performed.

5.  Confirm that the VA examination reports and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

6.  Then, readjudicate the remaining claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


